In a negligence action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Dutchess County (Rosenblatt, J.), dated February 17, 1987, which granted the plaintiff’s motion to restore the action to the calendar of the Supreme Court, Dutchess County, and declared that the ad damnum clause of the plaintiff’s complaint for $750,000 was applicable to the action.
Ordered that the order is affirmed, with costs.
After this action was marked ready for trial, a general preference was denied and, without consent, the matter was transferred to the County Court, Dutchess County, which has limited monetary jurisdiction of not more than $25,000 (Judiciary Law § 190 [3]). The matter was subsequently transferred back to the Supreme Court. Both transfers were made pursuant to the authority vested in the Supreme Court under NY Constitution, article VI, § 19 (a).
The Supreme Court, Dutchess County, acted properly in holding that the amount set forth in the ad damnum clause of $750,000 should apply. Mangano, J. P., Kunzeman, Rubin, Kooper and Harwood, JJ., concur.